Opinion by
Mb. Justice Gbeen,
The able and exhaustive report of the auditor in this case which was confirmed by the learned court below, contains a *126full and correct review of all the facts and law applicable to the subject under consideration. As the widow held two plainly-written obligations of her husband in his own handwriting, against the integrity of neither of which there is the slightest suspicion, she was under no duty of explanation in order to sustain her title to them. The papers furnished their own explanation. One was a certificate of loan in the following words, “ Unionville, Pa., 8, 28, 1890. Borrowed and received of Hannah A. Wilkinson, four hundred and thirty-four and fifty hundredths dollars, and deposited in the P. N. B. of W. C. payable on demand. John P. Wilkinson.” The auditor found upon the testimony that this identical amount was deposited by John P. Wilkinson in the First National Bank of West Chester, where he kept his account, at or about the date of this paper. And he also found that there was no evidence that he ever paid any part of it. These findings were confirmed by the court below, and we are not now referred to any testimony showing or tending to show that this loan was ever paid. We do not see how any other conclusion could have been reached.
The other obligation was a check in the following words:
“ West Chester, Pa. 2, 10, 1894.
“The First National Bank of West Chester pay to Hannah A Wilkinson, or order, Six hundred dollars.”
“ John P. Wilkinson.”
The auditor found that the check was never presented at the bank or paid. It was found among the papers of Mrs. Wilkinson after her husband’s death and her death. It was shown by competent testimony that both the check and the note were seen among the widow’s private papers, about a month after her husband’s death. It was therefore still a subsisting obligation at that time. As to the suggestion that it might have been paid by tbe husband and retained by him until his death, and then that she might have taken possession of it and retained it for the purpose of making a false and dishonest claim for its payment a second time, it is only necessary to say that there is not the least fragment of testimony in support of such a theory, that it is in violent hostility to the natural course which would have been pursued if it had been really paid, to wit: by presentment and payment at the bank; and, lastly, that the theory *127of the appellant can only be sustained by making a legal inference of fraud and dishonesty against the widow without any evidence to support it. Such methods as this cannot possibly be sanctioned. Another theory was that the check might have been given to pay the note. But the trouble with this theory also is that it has no facts to support it. The auditor has so fully and correctly dealt with the whole subject, his findings being confirmed by the court below, that we can add nothing to the reasons he has so well expressed for his conclusions. He has reviewed all the authorities cited with entire correctness as to his results, and we have no disposition to change them in any respect. The assignments of error are all dismissed.
Decree affirmed and appeal dismissed at the cost of the appellant.